Title: From John Adams to the Marquis of Carmarthen, 13 March 1786
From: Adams, John
To: Carmarthen, the Marquis of


     
      Grosvenor Square March 13: 1786.
     
     Mr Adams presents his Compliments to the Right Honourable the Marquis of Carmarthen and acquaints his Lordship that Mr Jefferson, Minister Plenipotentiary of the United States at the Court of Versailles is now here and as they have something to communicate to his Lordship relative to the Affairs of the United States, they request a Time when they may have the Honour to pay their Respects to his Lordship, before the Levy on Wednesday.
    